ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Raytheon Company                               ) ASBCA No. 61859
                                               )
Under Contract No. W56HZV-11-C-0130            )

APPEARANCES FOR THE APPELLANT:                    Kevin P. Connelly, Esq.
                                                  Jeffrey M. Lowry, Esq.
                                                   Vedder Price P.C.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  LTC Abraham Young, JA
                                                  Frank A. March, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 23, 2021



                                               MARK A. MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61859, Appeal of Raytheon
Company, rendered in conformance with the Board’s Charter.

      Dated: September 23, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals